in THE
               received in
             The Court of Appeals
                                       COURT OF CRUUMAL APPEALS
                 Sixth District
                                             AUSTIN, TEXAS

            Texarkana, Texasparrian Davis-Sanders, Appellant
           Debra Airtrey, Clerk'
                                                   v.


                                     The State @f Texas, Appellee


        RECEIVED IN                                                               •'LtU IIM
COURT OF CRIMINAL APPEAL^*™ Appeal Nos.                   06-14-00186-CR COURT OF CRIMINAL APPEALS
I:      QraniM
        SEP 01 2015
                                                          06-14-00187-CR
                                                          06-1.4*001 B8-CR
                                                                                 SEP 04 2015
                                                          06-14-001S9~CR      Abel Acosta, Clerk
     Ate,Ac^VpM& Court Cauae Nos.                         CR-12-24246
                                                          GR-12-24273                              \
                                                          GR-12-24274
                                                          CR-12-24275



                                    From Tha 336th District Court of
                                          Fannin County, Texas


                                  Motion For Extension Of Time To File
                                   Petition For Discretionary Review


     To The Honorable Judge of the Court of Criminal Appeals:

         Cornea now, Darrian Davis-Sanders, Petitionary pro ae, and files this
 motion for an extension of 60 (sixty) days in which to file hia Petition
 for Discretionary Review (PDR).
         In suppoat of this motion, Petitioner shows the Court the following:


                                                   I»

         This motion is not brought to harrass or vax the Court, but for
     equity and justice.

                                                  II.

        On May 28, 2014, the State moved to adjudicata Mr. Davis Sanders'
guilt In all four (4) cases, herein ba3ed on an allegation of. poaseaslon
of methamphetamine and a firearm in each case.
    On September 25, 2014, the Court entered judgements in all four (4)
cases adjudicating his guilt and sentencing him to servs one (1) sixty
(60) year sentence and three (3) ten (10) year sentences, to be served
concurrently. Those allegations of possession of methamphetamine and a
firearm have been dismissed from Dallas County.
    On August 4, 2015, the Court of Appeals Sixth Appellate District of
Texas at Texarkana affirm the trial court's judgement, ea modified in
Cause Number CR-12-24246, and the remaining trial court number affirm
only.

                                   III.

    Mr. Davie-Sanders ia asking this Court for a sixty (60) day extension
for the reasons below:

    a.) The Eastham Unit of TDCJ, which he la aeaigned, ia in the process
of a semiannual lockdown that began on August 14, 201S, and can run a
course of three (3) weeks or more. During the lockdown period there ia no
movement, thereby limiting legal research ae the law library ia closed to
case work and research.                                                      .   *

    b.) Adding to Mr. Davis-Sanders' limited research issue is the fact
that he has not yet received a copy of the State Appellee Brief, which
is needed in order to file a Petition for Discretionary Review (PDR).

     e.) Mr. davie-Sanders seeks an extension of sixty (60) days in which
^to submit hia PDR, beginning from September 1, 2015.

                                  PRAYER

    FOR ALL THESE REASONS MR. DAVIS-SANDERS PRAYS THIS HONORABLE COURT
WILL GRANT THIS MOTION FOR EXTENSION OF TIME AND ALLOW HIM TO SUBMIT HIS
PETITION FOR DISCRETIONARY REVIEW, TO BE FILED ON OR BEFORE NOVEMBER 1,
-•MS.
    SO PRAYS THIS MOTION WILL BE GRANTED IN ALL THINGS.

                                             Respectfully aubmitted,


                                          Darrian De'Anthony Davie-Sanders
                                                  TDGJ #01957802
                                                 Petitioner Pro Se
                                                   Eastham Unit
                                                 2665 Prison Road 1
                                              Lovelady, TX   75851-5609
                    DECLARATION / CERTIFICATE OF SERVICE


    I, Darrian Da'Anthony Davis-Sanders, TDC3-CID No. 01957802, being
presently incarcerated at the Eastham Unit of thefTDCCJ-CID, in Houston
County, Texas, declare under penalty of perjury purauant to Texaa Civil
Practices and Remedies Code, Section § 132.001 et seq., that the facts
in this motion   for extension of time are true and correct.


    I further declare and certify that a copy of this motion has been
forwarded first class, postpaid, on this 25th day of August, 2015, to:

        The Court of Appeals Sixth Appellate District of Texas at Texarkana
                         100 North State Line Avenue #20
                              Texarkana, Texas   75501


    Executed on this 22nd day of August, 2015, by:


                                                                              '.."m




                     Darrian De' Anthony Davis-Sanders
                                TDC3 # 01957802
                                  Eestham Unit
                               2665 Prison Rd.     1

                                  Lovelady, TX
                                   75B51-5609
                                  Darrian De'Anthony Davis-Sanders
                                            TDCJ #01957802
                         RECEIVED IN         Eastham Unit
                        TlwggtW8toEr,,82665 Prison Rd. #1
                                       Lovelady, TX    75B51-5609
                           AUG 2 7 201b

n,,r,,,o+ 21,
          r>^ nnic Texarkana, Texas •.
                                                                           RECEIVED IN
August        2015DebraAutreVjClerk                                      mmOFCRJMINAL APPIAIB
                                                                                IIP 012015
Ms . Debra Autrey ,
Clerk,    Court of Appeals
State of Texas Sixth Appellate District
100   North    State    Line   Ave.   #20

Texarkana,      Texas     75501


         Re: Darrian Davis-Sanders v. The State of Texas,                      Tr.   Ct. Nos.:
               CR-12-24246, CR-T2-24274, & CR-T2-24275

               Appeal Nos. : 06-14-001B6-CR, 06-14-001B7-CR, 06-14-00188-CR,
               & 06-14-001B9-CR




Dear Ms.      Autrey,   Clerk,


      I am in need of an updated docket sheet on the above style and
numbers. Would you please forward me the required information at your
soonest    convenience?

      Thank you for your time and assistance in this matter.                         It is greatly
appreciated.




                                                              Sincerely,

                                                                                7J-OJ2-



                                                      Darrian   Davis-Sanders

                                                         TDCJ   #   01957802

                                                            Eastham     Unit

                                                       2665    Prison    Rd.   #1
                                                            Lovelady,     TX
                                                              75851-5609